DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 1-5, 7-9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stafford et al, U.S. Patent Application Publication No. 2008/0033268 A1 (“Stafford”), in view of Say et al, U.S. Patent No. 7,003,341 B2 (“Say”).
As to Claim 1, Stafford teaches the following:
An analyte monitoring system (“analyte monitoring system”) 40, the system comprising:
an electrochemical bendable sensor (“sensor”) 42 (see fig. 9, which shows a bended “sensor 42”) configured to measure a level of an analyte in a biological sample from a patient (“An "electrochemical sensor" is a device configured to detect the presence and/or measure the level of an analyte in a sample via electrochemical oxidation and reduction reactions on the sensor. These reactions are transduced to an electrical signal that can be correlated to an amount, concentration, or level of an analyte in the sample.”, see para. [0064]; and “An exemplary embodiment of an analyte monitoring system 40 for use with an implantable sensor 42, e.g., for use with a subcutaneously implantable sensor, is illustrated in block diagram form in FIG. 1. The analyte monitoring system 40 includes, at minimum, a sensor 42, at least a portion of the sensor which is configured for implantation (e.g., subcutaneous, venous, or arterial implantation) into a patient, and a sensor control unit 44.”, see para. [0115]), 
wherein the biological sample is a tear (“A "biological fluid" or "physiological fluid" or "body fluid", is any body fluid in which an analyte can be measured, for example, blood, interstitial fluid, dermal fluid, sweat, tears, and urine. "Blood" includes whole blood and its cell-free components, such as, plasma and serum.”, see para. [0062]), 
wherein the sensor is configured to be fastened to a portion of a patient’s body (“Referring back to FIG. 1, the on-skin sensor control unit 44 is configured to be placed on the skin of a patient. One embodiment of the on-skin sensor control unit 44 has a thin, oval shape to enhance concealment, as illustrated in FIGS. 9-11. However, other shapes and sizes may be used. The on-skin sensor control unit 44 includes a housing 45, as illustrated in FIGS. 9-11. The on-skin sensor control unit 44 is typically attachable to the skin 75 of the patient, as illustrated in FIG. 12.”, see para. [0189], and fig. 9, which shows a bended “sensor 42” when “on-skin sensor control unit 44” is attached to the “skin 75”), 
wherein the sensor 42 comprises:
a first wire (“conductive traces”) 52 comprising a working electrode (“working electrode”) 58 configured to generate a signal indicative of an analyte concentration (“In addition, other conductive traces 52 may be formed on the substrate 50 for use as electrodes (e.g., additional working electrodes, as well as counter, counter/reference, and/or reference electrodes) and other components, such as a temperature probe.”, see para. [0123]; and “The conductive traces may be formed using a conductive material 56 such as carbon (e.g., graphite), a conductive polymer, a metal or alloy (e.g., gold or gold alloy), or a metallic compound (e.g., ruthenium dioxide or titanium dioxide), and the like. Conductive traces 52 (and channels 54, if used) may be formed with relatively narrow widths. In embodiments with two or more conductive traces 52 on the same side of the substrate 50, the conductive traces 52 are separated by distances sufficient to prevent conduction between the conductive traces 52. The working electrode 58 and the counter electrode 60 (if a separate reference electrode is used) may be made using a conductive material 56, such as carbon.”, see para. [0124]);
a second wire (“conductive traces”) 52 comprising a reference electrode (“counter electrode”) 62 (“The sensor 42 may also include at least one counter electrode 60 (or counter /reference electrode) and/or at least one reference electrode 62 (see for example FIG. 7).”, see para. [0117]); and 
a third wire (“conductive traces”) 52 comprising a counter electrode (“counter electrode”) 60 (see para. [0123] and [0124]); and 
sensor electronics (“sensor control unit”) 44 configured to operatively [connect] to the sensor 42 (“The sensor 42 is coupleable to the sensor control unit 44 which is typically attachable to the skin of a patient. The sensor control unit 44 operates the sensor 42, including, for example, providing a voltage across the electrodes of the sensor 42 and collecting signals from the sensor 42”, see para. [0115]); 
wherein the sensor electronics are configured to process data obtained from the sensor 42 (“The sensor control unit 44 may evaluate the signals from the sensor 42…”, see para. [0116]).
Stafford merely teaches the sensor 42 configured to be powered by a “power supply 95” (see para. [0191]).  Stafford does not teach the following;
wherein the sensor is configured to be powered by inductive coupling.
However, Say teaches the following:
a sensor (“sensor”) 42 configured to be powered by inductive coupling “Power is transmitted to the sensor via inductive coupling, using, for example, closely space antennas (e.g., facing coils) (not shown) on the sensor and the on-skin sensor control unit. Changes in the electrical characteristics of the sensor control unit 44 (e.g., current) induce a changing magnetic field in the proximity of the antenna. The changing magnetic field induces a current in the antenna of the sensor. The close proximity of the sensor and on-skin sensor control unit results in reasonably efficient power transmission. The induced current in the sensor may be used to power potentiostats, operational amplifiers, capacitors, integrated circuits, transmitters, and other electronic components built into the sensor structure. Data is transmitted back to the sensor control unit, using, for example, inductive coupling via the same or different antennas and/or transmission of the signal via a transmitter on the sensor. The use of inductive coupling can eliminate electrical contacts between the sensor and the on-skin sensor control unit. Such contacts are commonly a source of noise and failure. Moreover, the sensor control unit may then be entirely sealed which may increase the waterproofing of the on-skin sensor control unit.”, see col. 36, ll. 33-54).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Stafford’s teaching of the “sensor 42” being powered by a “power supply 95” to be powered by inductive coupling, as taught by Say, because Say states the advantage of inductive coupling over electrical contacts, which are used by Stafford:
The use of inductive coupling can eliminate electrical contacts between the sensor and the on-skin sensor control unit. Such contacts are commonly a source of noise and failure. Moreover, the sensor control unit may then be entirely sealed which may increase the waterproofing of the on-skin sensor control unit.

As to Claim 2, Stafford teaches the following:
wherein the first wire, second wire, and third wire are formed of metal (see para. [0124]).
As to Claim 3, Stafford teaches the following:
wherein the first wire comprises platinum (which is under the scope of a metal, see para. [0124]; and in the alternative, see also Yao, U.S. Patent No. 4,805,624 A, which teaches using platinum electrodes).
As to Claim 4, Stafford teaches the following:
wherein the second wire comprises silver/silver chloride (see para. [0125]).
As to Claim 5, Stafford teaches the following:
wherein the third wire comprises platinum (which is under the scope of a metal, see para. [0124]). 
As to Claim 7, Stafford teaches the following:
wherein the sensor 42 further comprises a membrane (“sensing layer”) 64 comprising an enzyme (“at least one catalyst to facilitate the electrooxidation or electroreduction of the analyte”) configured to react with the analyte, wherein at least a portion of the working electrode 58 is covered by the membrane 64 (see para. [0129]-[0133]).
As to Claim 8, Stafford teaches the following:
wherein the enzyme is configured to react with glucose to produce hydrogen peroxide (see para. [0129]).
As to Claim 9, Stafford teaches the following:
wherein the working electrode 58 is configured to oxidize hydrogen peroxide to generate the signal indicative of the analyte concentration (see para. [0133]).
As to Claim 11, Stafford teaches the following:
wherein the analyte is glucose (see para. [0129]).
As to Claim 12, Stafford teaches the following:
wherein the sensor 42 is configured to monitor the analyte continuously (see para. [0087]).
5.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stafford et al, U.S. Patent Application Publication No. 2008/0033268 A1 (“Stafford”), in view of Say et al, U.S. Patent No. 7,003,341 B2 (“Say”), as applied to claim 1 above, and further in view of Yao et al, U.S. Patent No. 4,805,624 A (“Yao”).
As to Claim 6, Stafford teaches the subject matter of claim 1 above.  Stafford does not teach the following:
wherein at least one of the first wire, second wire, or third wire is in a coiled configuration during sensor use. 
However, Yao teaches the following: 
at least one of the first wire, second wire (“second reference electrode”) 10, or third wire (“first counter electrode”) 8 is in a coiled configuration (“Wound around” or “electrode windings”) during sensor use (“Wound around the exterior surface of the glass rod 4 is a first counter electrode 8 of smooth platinum wire, and a second reference electrode 10. The two electrode windings are spaced from each other, and are medial of the two ends of the glass rod with the reference electrode being between the counter electrode and the lower end of the glass rod.”, see col. 7, ll. 20-26) .
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Stafford’s configuration of electrodes to have at least one of the electrodes “wound around” the working electrode 58, as taught by Yao, because both Stafford and Yao are directed to analyte/glucose electrode sensors with working, counter, and reference electrodes, and both configurations provide the same predictive result, i.e. continuous analyte/glucose sensor readings.
6.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stafford et al, U.S. Patent Application Publication No. 2008/0033268 A1 (“Stafford”), in view of Say et al, U.S. Patent No. 7,003,341 B2 (“Say”), as applied to claim 7 above, and further in view of Ward et al, U.S. Patent Application Publication No. 2005/0004438 A1 (“Ward”).
As to Claim 10, Stafford teaches the subject matter of claim 7 above.  Stafford does not teach the following:
wherein the membrane is disposed coaxially with the working electrode.
However, Ward teaches the following: 
a membrane(“membrane system”) 22 is disposed coaxially with the working electrode (“bimetallic wire”) 20 (“Referring to FIG. 1, sensing element 12 includes a bimetallic wire 20 that, when a voltage is placed on wire 20 relative to a reference electrode, in conjunction with a membrane system 22 reacts to the presence of glucose and oxygen (in some preferred embodiments, glucose only) by creating a current.”, see para. [0010], and fig. 1).
Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Stafford’s configuration of “working electrode 58” and “sensing layer 64” to have the “sensing layer 64”  disposed coaxially with the “working electrode 58”, as taught by Ward, because both Stafford and Ward are directed to analyte/glucose electrode sensors with working electrodes, and both configurations provide the same predictive result, i.e. continuous analyte/glucose sensor readings.
Double Patenting
7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
8.	Claims 1-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of copending Application No. 17/153,571 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
9.	Claims 1-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of copending Application No. 17/710,433 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/02/2022